Vinje, C. J.
{dissenting). In so far as the opinion of the court asserts that the rule declared in the Zehren Case, establishing the city limits as the line of demarcation beyond which street-car rights of way create an additional burden upon the land, is in no way limited or modified by this decision, I cannot concur in it. After careful consideration and full discussion in the Zehren Case it was held that the city limits furnished the best and most practical boundary, and it was held that it should constitute the boundary in all cases. Now we say that it shall not constitute the boundary in this case or in analogous cases. That is clearly a modification of the rule announced in the Zehren Case.
I also doubt very much the wisdom of modifying the rule in the Zehren Case, and of opening up the question as to what constitutes the correct boundary in each case. The difficulties foreseen in the Zehren Case will be sure to confront us in the future, and it is by no means certain that *170justice will be better administered under the modified rule now adopted.
I am authorized to state that Mr. Justice Crownhart concurs in this dissent.